IN THE SUPREME COURT OF THE STATE OF DELAWARE

Plaintiﬁ Below,
Appellee.

MICHELE A. HIGGINS and §
TERRENCE S. HIGGINS, § No. 672, 2014
§
Defendants Below, § Court Below—Court of
Appellants, § Chancery of the State of
§ Delaware
V- §
§ CA. No. 7543-VCN
THE COUNCIL OF THE POINTE §
AT BETHANY BAY §
CONDOMINIUMS, §
§
§
§

Submitted: May 26, 2015
Decided: August 4, 2015

Before HOLLAND, VAUGHN and SEITZ, Justices.
0 R D E R

This 4‘“ day of August 2015, it appears to the Court that:

(1) The appellants, Michele Higgins and Terrence Higgins
(hereinafter “the Higgins”), ﬁled this appeal from the Court of Chancery’s
November 26, 2014 order granting summary judgment to the appellee, The
Council of the Pointe at Bethany Bay Condominiums (hereinafter “Bethany
Bay”). Following the ﬁling of the Higgins’ opening brief, Bethany Bay ﬁled

a motion to afﬁrm.

(2) Upon review of the record, it appeared to the Court that the
November 26 order on appeal granted summaryjudgment only on Count I of
a three-count complaint ﬁled by Bethany Bay. The Court directed the Clerk
to issue a notice to the Higgins to show cause why the appeal should not be
dismissed for their failure to comply with Supreme Court Rule 42 when
ﬁling an appeal from an interlocutory order.

(3) The Higgins ﬁled a response to the notice to show cause
followed by a “motion to supplement” the response. In both the response
and the “motion to supplement,” the Higgins contend that the November 26,
2014 order is a ﬁnal order and that nothing remains to be litigated in the
Court of Chancery. In both its reply to the response to the notice to show
cause and its answer to the “motion to supplement,” Bethany Bay contends
that the Higgins’ appeal is not from a ﬁnal order because the Court of
Chancery has yet to rule on Counts II and III of the complaint.

(4) After careful consideration, the Court concludes that this appeal
must be dismissed. Absent compliance with Supreme Court Rule 42, this
Court is limited to the review of a trial court’s ﬁnal judgment.l An order is
deemed ﬁnal and appealable if the trial court has declared its intention that

the order be the court’s ﬁnal act in disposing of all justiciable matters within

I Julian v. State, 440 A.2d 990, 991 (Del. 1982).
2

its jurisdiction.2 In this case, the Court of Chancery has not issued a ﬁnal
ruling on Counts II and III of Bethany Bay’s complaint.

(5) Dismissal of the appeal renders the remaining unaddressed
motions, namely Bethany Bay’s motion to afﬁrm and the Higgins’ recent
“motion to compel plaintiff inspection reports,” moot. The ﬁling fee paid by
the Higgins shall be applied to any future appeal ﬁled by them from a ﬁnal
order entered in the case.

NOW, THEREFORE, IT IS ORDERED that this appeal is
DISMISSED. The motion to afﬁrm and “motion to compel plaintiff

inspection reports” are DISMISSED as moot.

BY THE COURT: